TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00542-CV


                                Wendi Mae Davidson, Appellant

                                                 v.

                 Judy Kay Davidson and Robert Lloyd Davidson, Appellees


          FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
     NO. A-06-0166-J, THE HONORABLE CARMEN DUSEK, JUDGE PRESIDING


                            MEMORANDUM OPINION

               Appellant Wendi Mae Davidson, proceeding pro se, has filed a notice of appeal

from the district court’s denial of Davidson’s petition to modify the parent-child relationship.

Appellant’s brief was due in this Court on April 9, 2020. On July 8, 2020, this Court notified

appellant that her brief was overdue and that if she failed to file a brief or a motion for extension

of time on or before July 20, 2020, her appeal would be subject to dismissal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Prosecution

Filed: August 28, 2020